Exhibit 10.01

LOGO [g93377img001.jpg]

FY 2007 Executive Annual Incentive Plan

 

Job Category:                                          
                  (“Participant”) Purpose:    Provide critical focus on
specific, measurable corporate goals and provide performance-based compensation
based upon the level of attainment of such goals. Bonus Target:    The target
incentive bonus for this executive position is * % of the Participant’s annual
base salary. The incentive bonus will be paid on a [quarterly/annual] basis
based on the Participant’s actual base salary from time of eligibility under the
Plan through the applicable fiscal period. Payments will be subject to
applicable payroll taxes and withholdings. Bonus Payments:    The incentive
bonus will be paid on a [quarterly/annual] basis. Payment will be made within
two and one-half months of the financial close of the applicable fiscal period.
Components:    The following performance metric(s) will be used to determine the
amount of the incentive bonus: * Achievement Schedule:    The achievement
schedule for each metric and associated bonus associated with the achievement of
such metric is set forth in Schedule 1 attached hereto. Pro-ration:    The
calculation of the incentive bonus will be based on eligible actual base salary
earnings for the applicable fiscal period and, subject to the eligibility
requirements below, will be pro-rated based on the number of days the
Participant is employed as a regular, full-time employee of Serena during such
fiscal period. Eligibility:    The Participant must be a regular, full-time
employee of Serena at the end of the applicable fiscal period and remain
actively employed through the date of the bonus payout in order to be eligible
to receive the incentive bonus. Similarly, the Participant must be a regular,
full-time employee of Serena at the end of the fiscal year and remain actively
employed through the date of the bonus payout in order to be eligible to receive
any payment for annual over-achievement or other annual adjustment. A
Participant who leaves before the end of the applicable fiscal period or prior
to the payment of the incentive bonus for such period will not be eligible to
receive the incentive bonus or any pro-ration thereof. Acquisition:    In the
event of an acquisition or purchase of products or technology, the Administrator
may adjust the applicable financial performance metrics to reflect the potential
impact upon Serena’s financial performance. Plan Provisions:    This Plan
supersedes the FY06 Executive Annual Incentive Plan, which is null and void as
of the adoption of this Plan.    Participation in the Plan does not guarantee
participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors (the
“Administrator”). The Administrator will have all powers and discretion
necessary or appropriate to administer and interpret the Plan, except to the
extent that the Board reserves the right to approve matters related to the
compensation of the Chief Executive

 

1



--------------------------------------------------------------------------------

   Officer. The Administrator reserves the right to alter or cancel all or any
portion of the Plan for any reason at any time, and to exercise its own judgment
with regard to company performance in light of events outside the control of
management and/or the Participant.    The Serena FY2007 Compensation Plan
General Terms and Conditions are incorporated herein, except to the extent
inconsistent with the terms hereof.

--------------------------------------------------------------------------------

* See Schedule 1 attached hereto

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

SERENA SOFTWARE, INC.

FISCAL YEAR 2007 COMPENSATION PLAN

Effective February 1, 2006

The executive officers will be eligible to receive performance-based incentive
bonuses with target payouts ranging from 40% to 100% of a participant’s annual
base salary. The actual bonus amounts are subject to achievement of one or more
of the following metrics: (a) with regard to all of our executive officers,
achievement of targeted EBITA (earnings before interest, taxes and
amortization); (b) with regard to our Senior Vice President, General Counsel,
Senior Vice President, Research and Development, and Vice President, Worldwide
Marketing, achievement of management objectives applicable to the executive
officer; and (c) with regard to our Senior Vice President, Research and
Development, and Vice President, Worldwide Marketing, achievement of expense
targets applicable to the executive officer’s functional area. The incentive
bonuses are calculated and paid out on an annual basis for our Chief Executive
Officer and Chief Financial Officer, and on a quarterly basis for our other
executive officers.

 

3